Title: To George Washington from Clement Biddle, 7 March 1785
From: Biddle, Clement
To: Washington, George



Dear General
Philadelphia 7 March 1785

I must appologise for not answering your esteemed favours of 1st & 2d Ulto (which reached me about a fourtnight ago) before this Time but hope you will excuse me when I enform you of the Occasion.
A number of losses in Trade during & since the war had so much involved my Affairs that altho’ I had property in value equal to what I owed it was so much scatterd that I found myself under a necessity of suspending payment & give up my Estate in trust for the use of my Creditors, but I have experiencd much Kindness & hope not only to do well yet but to have it in my power to make up any deficiency in my present Affairs which will be my greatest happiness —I shall now very soon transmit your account wch I would have done before but my mind was too much oppressed to Attend to it—I am now more at liberty & can execute any Orders you may be pleased to favour me with and which I shall esteem as a great Obligation✻ to have your Continuance of as I hope I shall not forfeit your Friendship & tho’ I may not engage in the Commercial Line shall pay the greatest Attention in future to your Commands—I have deliverd the Letter to Mr Lewis respecting the Miller —I hope the Grass seed which I sent by Capt. Rice has reachd you as I have advise of its safe Arrival to Mr W: Thompson at Colchester—Within a few days another parcel (a barrel) of Grass Seed arrived from Mr Boudinot but no Conveyance has since Offerd for Potowmack, but I expect one daily when it shall be sent. I have not been able to get any of the Green or spier Grass seed tho’ I have constantly kept up my Enquiry for it.
I have the accounts respecting the Indian Meal & flour in my

hands—they must be passed by Mr Benjn Stelle the Commissioner appointed by Congress for settling those Accounts—he is now at Carlile in Cumberland County & I shall write to him and inclose them by the Members of our Assembly who expect to return home in a fourtnight & are the first Conveyance I could depend on.
I could not Obtain such Information respecting the Author of the Poems as to induce me to deliver your Letter but will make further Enquirey on that subject.
Mr Dunlap has assured me the papers shall be sent & a set of those with Cooks voyage.
Mrs Biddle begs leave to join in most respectful Complements to Mrs Washington with your Excellencys most Obedt & very humle servt

Clement Biddle

